PHARMACEUTICAL FORMULATIONS, INC.
KEY EMPLOYEE RETENTION PLAN

I.           APPLICABILITY

                    The Pharmaceutical Formulations, Inc. Key Employee Retention
Plan (the "Plan") applies to eligible employees of Pharmaceutical Formulations,
Inc., a Delaware corporation (the "Company").

II.           PURPOSE AND EFFECTIVE DATE

                    The purpose and objective of the Plan is to provide an
incentive to certain key employees (collectively, the "Participants") to remain
with the Company throughout the process of considering and implementing a
potential sale of the Company and/or its assets.

                    The Plan is adopted and effective as of August 3, 2005 (the
"Effective Date").

III.          RETENTION BONUSES

                     A.       Payment of Retention Bonuses


                    The Participants who shall be included in Phase I of the
Plan are identified on Exhibit A annexed hereto (the "Phase I. Participants").
Phase I of the Plan shall provide a lump sum payment, equal to fifty percent
(50%) of Base Salary (the "Phase I Retention Bonus") to a Phase I Participant
who remains with the Company through and including the later to occur of (a)
sixty (60) days after the date of consummation of any sale of the Company and/or
substantially all of its assets (other than its stock in its subsidiaries or the
subsidiaries’ assets) and, if the Company’s facility located in Edison, New
Jersey (the "Facility") is not transferred in such sale, the date on which the
Company no longer operates such facility as a pharmaceutical manufacturing plant
(the "Vesting Date") or (b) the date upon which such Phase I Participant is
otherwise terminated by the Company other than for Cause (defined below) after
the Effective Date but prior to the Vesting Date (as detailed below).

                    The Participants who shall be included in Phase II of the
Plan are identified on Exhibit B annexed hereto (the "Phase II Participants").
Phase II of the Plan shall provide a lump sum payment, equal to one-hundred
percent (100%) of Base Salary (the "Phase II Retention Bonus"; collectively with
Phase I Retention Bonus, the "Retention Bonus(es)") to a Phase II Participant
who remains with the Company through and including the later to occur of (a) the
date upon which (i) all information and data has been transferred to an acquirer
of the Company or substantially all of its assets and all payments of the
purchase price under the related purchase agreement have been calculated and
paid and, if not sold to such purchaser, (ii) the Facility is delivered in broom
clean condition to the landlord of such Facility or (b) the date upon which such
Phase II Participant is otherwise terminated by the Company other than for Cause
after the Effective Date but prior to the Vesting Date.

                     B.          Termination of Employment Prior to Payment of
Retention Bonuses


                    In the event a Participant’s employment with the Company is
terminated on account of death or disability or without Cause, but after the
Effective Date, the Participant shall be entitled to payment of the full amount
of his or her Retention Bonus, less any Retention Bonus amounts already received
under this Plan.

                    Notwithstanding anything herein to the contrary, in the
event any Participant (i) voluntarily terminates employment with the Company;
(ii) his/her employment is terminated by the Company for Cause; or (iii) obtains
employment with successful purchaser of the Debtor’s assets, ICC Industries,
Inc. or Konsyl Pharmaceuticals, Inc. such Participant shall be ineligible to
receive the Retention Bonus.

IV.           DEFINITIONS

                    (i)          "Base Salary" shall mean base salary as of the
Effective Date (or with respect to any participant who began participation in
the Plan after the Effective Date, such Participant’s base salary on the first
day of such Participant’s participation in the Plan), excluding shift premiums,
overtime, bonuses, commissions, other special payments or any other allowance.

                    (ii)          The Company shall have "Cause" to terminate a
Participant’s employment or engagement if such Participant has (i) refused or
repeatedly failed to perform the duties assigned to him/her; (ii) engaged in a
willful or intentional act that has the effect of injuring the reputation or
business of the Company in any material respect; (iii) continually or repeatedly
been absent from the Company, unless due to serious illness or disability; (iv)
used illegal drugs or been impaired due to other substances; (v) been convicted
of any felony; (vi) committed an act of gross misconduct, fraud, embezzlement or
theft against the Company; (vii) engaged in any act of such extreme nature that
the Company determines to be grounds for immediate dismissal; or (viii) violated
a material company policy.

V.          GENERAL PROVISIONS

                    Payments under this Plan shall be paid by the Company from
the general assets of the Company; provided that no director, officer or
employee of the Company shall be personally liable in the event the Company is
unable to make any payments under this Plan due to a lack of, or inability to
access, funding or financing, legal prohibition (including statutory or judicial
limitations) or failure to obtain any required consent.

                    Payments under this Plan are subject to Federal, state and
local income tax withholding and all other applicable Federal, state and local
taxes. The Company shall withhold, or cause to be withheld, from any payments
made hereunder all applicable Federal, state and local withholding taxes and may
require the employee to file any certificate or other form in connection
therewith.

                    Nothing contained herein shall give any employee or
consultant the right to be retained in the employment or engagement or service
of the Company or any successor, or affect the Company’s right to dismiss any
employee or consultant at will.

                    This Plan is not a term or condition of any individual’s
employment or engagement or consultancy and no employee or consultant shall have
any legal right to payments hereunder except to the extent all conditions
relating to the receipt of such payments have been satisfied in accordance with
the terms of this Plan as set forth herein.

                    Nothing contained herein shall give an employee or
consultant any right to any employee benefit upon termination of employment with
the Company, except as required by law or provided by the terms of another
employee benefit plan document relating to the treatment of former employees
generally.

                    No person having a benefit under this Plan may assign,
transfer or in any other way alienate the benefit, nor shall any benefit under
this Plan be subject to garnishment, attachment, execution or levy of any kind.

                    Notwithstanding anything contained herein to the contrary,
any payment under this Plan to a Participant shall cause such Participant to be
ineligible to receive any other retention or severance payments of any kind
whatsoever under any other preexisting plan or agreement of the Company. In
addition, any payment under this Plan shall be deemed a waiver of a
Participant’s rights with respect to any and all such payments set forth in the
preceding sentence, including, without limitation, all payments provided for
under any employment agreement between the Company and a Participant. The
Company may condition payment of any Retention Bonus on receipt of written
acknowledgment of such waiver.

                    Notwithstanding anything contained herein to the contrary,
any payment payable under this Plan on, or following, a Participant’s effective
date of termination of employment will be offset by any amount such Participant
is entitled to receive as a result of the circumstances of such Participant’s
termination of employment under the Federal Worker Adjustment and Retraining
Notification Act (Pub. L. 100-379) (the "WARN Act").

VI.           ADMINISTRATION

                    The Plan shall be administered by the CEO or such other
person designated by the CEO, and the term "Plan Administrator" shall refer to
the CEO or such other designee.

                    Subject to the express provisions of this Plan, the Plan
Administrator shall have sole authority to interpret the Plan (including any
vague or ambiguous provisions) and to make all other determinations deemed
necessary or advisable for the administration of the Plan. All determinations
and interpretations of the Plan Administrator shall be final, binding and
conclusive as to all persons.

                    Neither the Plan Administrator nor any employee, officer or
director of the Company shall be personally liable by reason of any action taken
with respect to the Plan for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each employee, officer or director of
the Company, including the Plan Administrator, to whom any duty or power
relating to the administration or interpretation of the Plan may be allocated or
delegated, against any reasonable cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Board of Directors of the Company (the "Board")) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud, bad faith or gross negligence.

VII.         APPLICABLE LAW

                    This Plan and all action taken under it shall be governed as
to validity, construction, interpretation and administration by the laws of the
State of Delaware and applicable Federal law.

VIII.        AMENDMENT OR TERMINATION

                    The Board of Directors of Pharmaceutical Formulations, Inc.
may amend, suspend or terminate the Plan or any portion thereof at any time;
provided, however, that unless the written consent of a Participant is obtained,
no such amendment or termination shall adversely affect the rights of such
Participant except that if the Board of Directors of the Company determines not
to sell the Company or its assets, then the Company reserves the right to
terminate the Plan without the need to obtain written consent of any
Participant. No amendment or modification of the Plan that materially increases
the cost of the Plan to the Company shall be adopted without formal
authorization from the Board of Directors of Pharmaceutical Formulations, Inc.
and receipt of such other approvals as may be required.

IN WITNESS WHEREOF, the Company has caused the Plan to be executed as of the
____ day of _______ 2005.

PHARMACEUTICAL FORMULATIONS, INC.
a Delaware corporation
By: __________________________
